DETAILED ACTION
	In Election Reply filed on 01/13/2022. Claims 1-15 are pending. Claims 10-11 are withdrawn based on restriction requirement. Claims 10 and 12-15 are currently amended. Claims 1-9 and 12-15 are considered in the current Office Action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Group I, Claims 1-9, drawn to a system
Group II, Claims 10-11, drawn to a method
Group III, Claims 12-15, drawn to an apparatus
Applicant's election with traverse of Group I in the reply filed on 01/13/2022 is acknowledged.  The traversal is on the ground(s) that the technical features of Group I vs II, Group II vs III, and Group I vs III fail to make a contribution over the prior art in view of Voris and the prior art does not provide slightest hint of a 3D printer and a separate surface feature formation arrangement.  This is not found persuasive for the technical features of Group I vs II because Applicant’s amendment necessitated the new ground of restriction as set forward in the 35 USC § 103 rejection below. However, the restriction of Group I vs III has been withdrawn based on Applicant’s amendment since they are now under the same statutory classes and considered to be the same group. In conclusion, restriction requirement is maintained between Group I vs II but withdrawn for Group I vs III and Claims 1-9 and 12-15 are considered in the current Office Action. 

Claims 10-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/13/2022.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/08/2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over US2016/0147153 (“Hart et al” hereinafter Hart) and US2017/0087639 (“Folgar et al” hereinafter Folgar). 
Regarding Claim 1, Hart teaches a system (abstract), comprising: 
a surface feature formation arrangement (Figure 1, system 10) to receive the 3D object (Figure 1, object holding platform 80), the surface feature formation arrangement (Figure 1, system 10) including: a controller (Figure 2A, controller 38 and [0009]); and a heat source (Figure 2A, end effector 30 which contains light sources 34 and 36 and [0009]), wherein the controller is to operate the heat source to selectively apply heat to the at least one surface of the 3D object ([0011], the controller can command the spatial light modulator to progressively project one subset of the pattern of on to the surface of the 3D object), the heat from the heat source being to transform the at least partly uncured material to form a selected feature on the at least one surface ([0014], light source can be configured to cure a photosensitive material disposed on the surface of 
Hart fails to teach a three-dimensional (3D) printer to generate a 3D object, the 3D object having at least one surface with a layer of at least partly uncured material. 
However, Folgar teaches a three-dimensional (3D) printer (Figure 1, apparatus 100 which contains SLS device 110 and 3D printer 122) to generate a 3D object (Figure 2, object 102), the 3D object having at least one surface with a layer of at least partly uncured (Figure 1, the object contains a second portion 134 of conductive material [0032] that is in electrical contact with the first portion 124 but not being sintered with particulate material as shown in Figure 1). 
Hart and Folgar are considered to be analogous to the claimed invention because both are in the same field of applying additional surface texture/image to a 3D object. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified the system as taught by Hart by incorporated the three-dimensional printer as taught by Folgar to improve the quality and/or functionality of parts made ([0003]). Furthermore, the result of the combination were predictable. See MPEP 2143(I)(A). 
Regarding Claim 2, the combination of Hart and Folgar teaches the system of claim 1, wherein the 3D printer (Folgar, Figure 1, apparatus 100 which contains SLS device 110 and 3D printer 122) is one of a multi-jet fusion (MJF) printer, a fused deposition modeling (FDM) printer, or a selective laser sintering (SLS) printer ([0027], device 110 is a selective laser sintering).  

Regarding Claim 3, the combination of Hart and Folgar teaches the system of claim 1, wherein the at least partly uncured material is one of a polymer powder or a metal nanoparticle ink (Folgar, Figure 1, the object contains a second portion 134 of conductive material which could be a conductive ink where conductive material comprises or is formed from an inorganic material such as a metal [0040]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified the system as taught by Hart by incorporated the selective laser sintering printer to print 3D object with metal ink as taught by Folgar to strengthen the object and allow for cost reduction, better turnaround time to produce the part, and reduced weight of the part ([0005]).  
Regarding Claim 4, the combination of Hart and Folgar teaches the system of claim 1, wherein the heat source is a light source (Hart, Figure 2A, the end effector 30 contains light sources 34 and 36 and [0009]).  
Regarding Claim 5, the combination of Hart and Folgar teaches the system of claim 4, wherein the light source is to generate one of ultraviolet, visible (Hart, [0068], the first light source 34 can be a light-emitting diode that includes red and blue visible wavelengths) or infrared light.  
Regarding Claim 6, the combination of Hart and Folgar teaches the system of claim 1, wherein the selected feature is an image projected by the heat source (Hart, 
Regarding Claim 7, the combination of Hart and Folgar teaches the system of claim 6. Hart fails to explicitly teach the image includes at least one of a logo, text, or an identifier, or a part of at least one of a logo, text or an identifier. 
However, one of ordinary skill in the art to would likely to find it obvious that a logo or a text is an image as well since they can be represented as a figure or image and the process of projecting an image vs a logo would have been the same.  
Regarding Claim 8, the combination of Hart and Folgar teaches the system of claim 1, wherein the at least partly uncured material is a metal nanoparticle ink (Folgar, Figure 1, the object contains a second portion 134 of conductive material which could be a conductive ink where conductive material comprises or is formed from an inorganic material such as a metal [0040]) and the selected feature is at least one conductive trace (It is implies that the selected feature is conductive trace because it is formed on the uncured metal ink material and metal are conductive).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified the system as taught by Hart by incorporated the selective laser sintering printer to print 3D object with metal ink as taught by Folgar to strengthen the object and allow for cost reduction, better turnaround time to produce the part, and reduced weight of the part ([0005]).  
Regarding Claim 9, the combination of Hart and Folgar teaches the system of claim 1, wherein the heat from the heat source (Hart, Figure 2A, end effector 30 which contains light sources 34 and 36)is to transform the at least partly uncured material by 
Regarding Claim 12, the combination of Hart and Folgar teaches the system of claim 1, wherein the surface feature formation arrangement (Hart, Figure 1, system 10) further comprises: 
a three-dimensional (3D) printed object receiving portion to support the 3D object received from the 3D printer (Figure 1, object holding platform 80); and a light projector (Figure 2A, end effector 30 which contains light sources 34 and 36 and [0009]) to project a pattern onto the surface of the 3D printed object to transform the uncured material ([0014], light source can be configured to cure a photosensitive material disposed on the surface of the three-dimensional object to cause the projected image to be printed onto the surface of the three-dimensional object). Hart fails to teach the 3D printed object having at least one surface with a layer of an embedded uncured material.
However, Folgar teaches the 3D printed object having at least one surface with a layer of an embedded uncured material (Figure 1, the object contains a second portion 134 of conductive material [0032] that is in electrical contact with the first portion 124 but not being sintered with particulate material as shown in Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified the system as taught by Hart by 
Regarding Claim 13, the combination of Hart and Folgar teaches the system of claim 12, wherein the pattern includes at least one trace, the trace corresponding to a conductive trace to be formed on the surface (Folgar, Figure 1, the 3D object contains a second portion 134 of conductive material which could be a conductive ink where conductive material comprises or is formed from an inorganic material such as a metal [0040]; thus It is implies that pattern projected on to the surface of the 3D object is conductive trace because it is formed on the uncured metal ink material and metal are conductive). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified the system as taught by Hart by incorporated the selective laser sintering printer to print 3D object with metal ink as taught by Folgar to strengthen the object and allow for cost reduction, better turnaround time to produce the part, and reduced weight of the part ([0005]).  
Regarding Claim 14, the combination of Hart and Folgar teaches the system of claim 12. Hart fails to explicitly teach the pattern includes at least one of a logo, text, or an identifier, or a part of at least one of a logo, text or an identifier.  
However, one of ordinary skill in the art to would likely to find it obvious that a logo or a text is a pattern as well since they can be represented as a figure or pattern and the process of projecting a pattern vs a logo would have been the same.  
Regarding Claim 15, the combination of Hart and Folgar teaches the system of claim 12, wherein the light projector is to project light to heat the surface of the 3D 
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINWEN (Cindy) YE whose telephone number is (571)272-3010. The examiner can normally be reached Monday - Thursday 8:30 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

XINWEN (CINDY). YE
Examiner
Art Unit 1754

/LEITH S SHAFI/Primary Examiner, Art Unit 1744